i          i        i                                                                           i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00382-CV

                                        IN RE NANCY K. ALANIS


                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 1, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 26, 2009, relator filed a petition for writ of mandamus and an emergency motion for

stay. The court has considered relator’s petition for writ of mandamus and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

emergency motion for stay are DENIED. See TEX . R. APP . P. 52.8(a).

                                                              PER CURIAM




          … This proceeding arises out of Cause No. 2008-CI-07570, styled Nancy K. Alanis v. Edward F. Valdespino
           1

and Strasburger & Price, LLP, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Sol
Casseb, III presiding. However, the challenged order was signed by the Honorable Karen Pozza, presiding judge of the
407th Judicial District Court, Bexar County, Texas.